DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species N, directed to the embodiment of figures 16 – 18, corresponding to claims 9 – 20, 22 – 24, 27 and 28, in the reply filed on March 4, 2021 is acknowledged.

Claims 21, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

The abstract of the disclosure is objected to because it is a repeat of the claims, including legal language, and does not clearly describe what is new and/or improved in the art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE SENSOR WITH CONDUCTIVE PIXEL SEPARATION STRUTURE AND METHOD OF MANUFACTURING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 15 recites that “at least one of the wire layer or the inner wire layer is connected to at least one dummy pixel outside the pixel area through a second contact”, a second contact” has already be recited in claim 9, from which claim 15 depends. Therefore, it is unclear and ambiguous if the “a second contact” recited in claim 15 is the same “a second contact” already recited in base claim 9, or if it is a new and distinct structural limitation. A best-deemed interpretation is made, and the “a second contact” recited in claim 15 is interpreted as “a dummy contact”. 
Claim 16 depends from claim 15, and recites “the second contact” in line 5, which is unclear and ambiguous because it is unknown if it refers to the second contact recited claim 15 or the second contact recited in claim 9. A best-deemed interpretation is made, and “the second contact” recited in in line 5 of claim 16 is interpreted as “the dummy contact”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 2014/0246707 A1, prior art of record, see IDS filed July 9, 2020).
Regarding claim 24, Koo discloses an image sensor (e.g. figures 2 and 3A) comprising:
a substrate (substrate 2) comprising a pixel area (e.g. pixel area comprising unit pixels “UP”, ¶ [0051]), a first side (e.g. bottom side as seen in figure 3A), and a second side opposite to the first side (e.g. top side as seen in figure 3A), wherein light is incident to the second side (e.g. as seen in figure 3A, light is incident on second (top) side where the microlenses 44 and color filters 42 are located) and the pixel area comprises a plurality of pixels (plurality of pixels “UP");
a first pixel separation structure in the substrate to separate the pixels from each other and comprising a conductive layer therein (e.g. first pixel separation structure on the right side of figure 3A with conductive layer 13a therein, and including a portion of 13 extending horizontally between the pixels “UP” in figure 2, ¶ [0053]);
a wire layer spaced apart from the conductive layer on the substrate (e.g. as seen in annotated figure 3A below, there is a layer comprising a plurality of conductive elements, including 132, within an insulating layer that may be considered as a whole to be a “wire layer”); 
at least one Shallow Trench Isolation (STI) adjacent to a side of an upper portion of the first pixel separation structure (“STI” denoted in figure o),
wherein the first pixel separation structure extends deeper into the substrate than the at least one STI (e.g. as seen in figure 3A, the first pixel separation structure (13a) is seen to extend deeper into the substrate 2 than the STI), 
wherein the wire layer extends across the at least one STI and the first pixel separation structure (e.g. as seen in annotated figure 3A below, the wire layer extends across the STI and the first pixel separation structure 13a); and
first and second contacts that are on opposite ends of the wire layer to connect the wire layer and the substrate (e.g. figure 3A, first contact 21 and second contact 130 on opposite left and right ends of the wire layer, connecting it to the substrate 2).

    PNG
    media_image1.png
    491
    662
    media_image1.png
    Greyscale

Regarding claim 27, Koo discloses the image sensor of claim 24, wherein the wire layer surrounds at least a portion of an outer portion of the pixel area, and the wire layer overlaps the conductive layer and extends in a line form (e.g. as seen in annotated figure 3A below, the wire layer surrounds at least a portion of the outer portion of the pixel area UP, overlaps the conductive layer 13a, and extends in a linear fashion, thus may be considered as extending in a line form).

Regarding claim 28, Koo discloses the image sensor of claim 24, wherein the substrate further comprises a dummy area surrounding the pixel area, and wherein the wire layer is on the pixel area inside the dummy area (e.g. as seen in figure 2, consider the dummy area the area of the device outside and surrounding the area occupied by element 132 and the pixel separation structures 13, 13a, whereby annotated figure 3A shows the wire on the pixel area).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9 – 14, 17 – 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2014/0246707 A1, prior art of record, see IDS filed July 9, 2020) in view of Zhang et al. (US 2014/0291481 A1, prior art of record, see IDS filed July 9, 2020).
Regarding claim 9, Koo discloses an image sensor (e.g. figures 2 and 3A) comprising:
a substrate (substrate 2) comprising a pixel area (e.g. pixel area comprising unit pixels “UP”, ¶ [0051]), a first side (e.g. bottom side as seen in figure 3A), and a second side opposite to the first side (e.g. top side as seen in figure 3A), wherein light is incident to the second side (e.g. as seen in figure 3A, light is incident on second (top) side where the microlenses 44 and color filters 42 are located) and the pixel area comprises a plurality of pixels (plurality of pixels “UP");
a first pixel separation structure in the substrate to separate the pixels from each other and comprising a conductive layer therein (e.g. first pixel separation structure on the right side of figure 3A with conductive layer 13a therein, and including a portion of 13 extending horizontally between the pixels “UP” in figure 2, ¶ [0053]); and
a wire layer spaced apart from the conductive layer on the substrate (e.g. wire layer 132, seen in figure 3A to be spaced apart from conductive layer 13 and arranged on bottom of substrate 2, ¶ [0053]), and 
wherein a second pixel separation structure is adjacent to the first pixel separation structure in a first direction and is connected to a second contact (e.g. second pixel separation structure 12 in the middle of figure 3A, which is adjacent to the first pixel separation structure 13a in the first (horizontal) direction, ¶ [0052] – [0053]),
wherein the first and second pixel separation structures extend in a second direction perpendicular to the first direction (e.g. as seen in figure 2, the first pixel separation structure 13a and the second pixel separation structure 12 both have an extent in a second direction (i.e. vertical direction), which is perpendicular to the first direction (i.e. horizontal direction)), and
the first pixel separation structure is connected to the wire layer through a first contact (figures 2 and 3A, contact 130, ¶ [0053]).
Koo is silent with respect to disclosing the second pixel separation structure is connected to a second contact, wherein when viewed in a cross section perpendicular to the second direction, the first pixel separation structure is connected to the wire layer through the first contact, and the second pixel separation structure is viewed without viewing the second contact thereon.
Zhang discloses an analogous device (e.g. figures 2 and 3), comprising an analogous second pixel separation structure connected to a second contact (e.g. figure 2, second pixel separation structure 222B connected to second contact that connects conductive layer 226B with wire layer 230B (i.e. the contact within the SiO2 layer)), wherein when viewed in a cross section perpendicular to the second direction, a first pixel separation structure is connected to the wire layer through a first contact (e.g. figure 2, first pixel separation structure 222C, connected to wire layer 230C through a first contact between 230C and 226C) and the second pixel separation structure is viewed without viewing the second contact thereon (as seen in figure 3, since the contacts are staggered, there are many cross sectional views perpendicular to the second (vertical) direction of the figure that may be chosen such that the first pixel separation structure is connected to the wire layer through a first contact and the second pixel separation structure is viewed without viewing the second contact thereon).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo such that the second pixel separation structure is connected to a second contact, wherein when viewed in a cross section perpendicular to the second direction, the first pixel separation structure is connected to the wire layer through the first contact, and the second pixel separation structure is viewed without viewing the second contact thereon, since Koo discloses the first and second pixel separation structures to be deep trench isolations with conductive layers between pixel regions, and Zhang discloses an analogous device comprising first and second pixel separation structures that are deep trench isolations with conductive layers between pixel regions such that the first and second contacts are spaced apart resulting in the second pixel separation structure being connected to a second contact, wherein when viewed in a cross section perpendicular to the second 

Regarding claim 10, Koo in view of Zhang disclose the image sensor of claim 9, wherein two contacts adjacent to opposite sides of the first contact in the first direction connect the wire layer and the substrate (e.g. as rendered obvious by figures 2 and 3 of Zhang, which shows multiple contacts on opposite sides of a chosen first contact such that the wire layer 230A, 230B and 230C are connected to the elements 226A, 226B, and 226C within the substrate 216) .

Regarding claim 11, Koo in view of Zhang disclose the image sensor of claim 9, wherein the wire layer surrounds at least a portion of an outer portion of the pixel area, and the wire layer overlaps the conductive layer and extends in a line form (e.g. as rendered obvious by Zhang, which shows wire layer 230A, 230B and 230C on outer portions of the pixel area SPAD and overlaps conductive layer 226A, 226B, and 226C. The wire layer may be considered to be in a line form since it extends in a linear (straight) direction).

Regarding claim 12, Koo in view of Zhang disclose the image sensor of claim 9, wherein the substrate further comprises a dummy area surrounding the pixel area, and wherein the wire layer is on the pixel area inside the dummy area (e.g. Koo, figure 2, consider the dummy area the area of the device outside and surrounding the area occupied by wire layer 132 and the pixel separation structures 13, 13a).

Regarding claim 13, Koo in view of Zhang disclose the image sensor of claim 9, wherein the first pixel separation structure comprises an insulating layer (Koo: insulating  layer 11, ¶ [0052], Zhang: insulating layer 224 (A,B,C), ¶ [0018]) and the conductive layer in the insulating layer (as seen in figure 3A of Koo, conductive layer 13 (13a), and figure 2 of Zhang, conductive layer 226 (A,B,C)), wherein the conductive layer comprises at least one of polysilicon, doped polysilicon, metal, or metal silicide (e.g. as disclosed in ¶ [0053] of Koo and seen in figure 2 of Zhang), and wherein the insulating layer comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride (e.g. as disclosed in ¶ [0052] of Koo and ¶ [0018] of Zhang).

Regarding claim 14, Koo in view of Zhang disclose the image sensor of claim 9, wherein the pixel area has a rectangular shape when viewed in a horizontal cross section (e.g. as seen in figures 2 and 3A of Koo, and figures 2 and 3 of Zhang) and wherein the wire layer has a shape of a rectangular ring surrounding an outer portion of the pixel area, or has a shape corresponding to four comer portions or four side portions of the rectangular ring (one may consider the wire layer 132 of Koo to “correspond” to the four corner portions of the rectangular ring of the elements 13, as seen in figure 2).

Regarding claim 17, Koo in view of Zhang disclose the image sensor of claim 9, wherein the wire layer is on the first side or the second side of the substrate, and wherein the image sensor is configured to apply a voltage to the conductive layer of the first pixel separation structure through the wire layer and the first contact (e.g. as seen in figure 2 of Zhang, figure 2 of Koo, and as disclosed in ¶ [0053] of Koo,. Furthermore, the claimed recitation of the image sensor being configured to apply a voltage to the conductive layer of the first pixel separation structure through the wire layer and the first contact is a statement of intended use, and it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114).

Regarding claim 18, Koo in view of Zhang disclose the image sensor of claim 17, wherein the voltage is a negative voltage (as disclosed in ¶ [0053] of Koo).

Regarding claim 19, Koo discloses an image sensor (e.g. figures 2 and 3A)  comprising:
a substrate (substrate 2) comprising a pixel area (e.g. pixel area comprising unit pixels “UP”, ¶ [0051]), a first side (e.g. bottom side as seen in figure 3A), and a second side opposite to the first side (e.g. top side as seen in figure 3A), wherein light is incident to the second side (e.g. as seen in figure 3A, light is incident on second (top) side where the microlenses 44 and color filters 42 are located), and wherein the pixel area comprises a plurality of pixels (plurality of pixels “UP");
a first pixel separation structure in the substrate to separate the pixels from each other and comprising a conductive layer therein (e.g. first pixel separation structure on the right side of figure 3A with conductive layer 13a therein, and including a portion of 13 extending horizontally between the pixels “UP” in figure 2, ¶ [0053]); and
a first wire layer spaced apart from the conductive layer on the substrate (e.g. wire layer 132, seen in figure 3A to be spaced apart from conductive layer 13 and arranged on bottom of substrate 2, ¶ [0053]), 
wherein the first pixel separation structure, a second pixel separation structure, and a third pixel separation structure are spaced apart from each other along a first direction and extend in a second direction perpendicular to the first direction (e.g. second pixel separation structure 12 in the middle of figure 3A and third pixel separation structure 12 on the left side of figure 3A, which are spaced apart from the first pixel separation 
the first pixel separation structure is connected to the first wire layer through a first contact (figures 2 and 3A, contact 130, ¶ [0053]).
Koo is silent with respect to disclosing the second and third pixel separation structures are connected to second and third contacts, respectively, wherein when viewed in a cross section perpendicular to the second direction, the first pixel separation structure is connected to the first wire layer through the first contact, and the second and third pixel separation structures are viewed without viewing the second and third contacts, respectively, thereon.
Zhang discloses an analogous device (e.g. figures 2 and 3), comprising an analogous second pixel separation structure connected to a second contact (e.g. figure 2, second pixel separation structure 222B connected to second contact that connects conductive layer 226B with wire layer 230B (i.e. the contact within the SiO2 layer)) and an analogous third pixel separation structure connected to a third contact (e.g. figure 2, third pixel separation structure 222A connected to third contact that connects conductive layer 226A with wire layer 230A (i.e. the contact within the SiO2 layer)), wherein when viewed in a cross section perpendicular to the second direction, the first pixel separation structure is connected to the first wire layer through the first contact (e.g. figure 2, first pixel separation structure 222C, connected to  and the second and third pixel separation structures are viewed without viewing the second and third contacts, respectively, thereon (as seen in figure 3, since the contacts are staggered, there are many cross sectional views perpendicular to the second (vertical) direction of the figure that may be chosen such that the first pixel separation structure is connected to the wire layer through a first contact and the second and third pixel separation structures are viewed without viewing the second and third contacts thereon).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo such that the second and third pixel separation structures are connected to second and third contacts, respectively, wherein when viewed in a cross section perpendicular to the second direction, the first pixel separation structure is connected to the first wire layer through the first contact, and the second and third pixel separation structures are viewed without viewing the second and third contacts, respectively, thereon, since Koo discloses the first, second and third pixel separation structures to be deep trench isolations with conductive layers between pixel regions, and Zhang discloses an analogous device comprising first, second and third pixel separation structures that are deep trench isolations with conductive layers between pixel regions such the second and third pixel separation structures are connected to second and third contacts, respectively, wherein when viewed in a cross section perpendicular to the second direction, the first pixel separation structure is connected to the first wire layer through the 

Regarding claim 20, Koo in view of Zhang disclose the image sensor of claim 19, further comprising at least one Shallow Trench Isolation (STI) between the first and second pixel separation structures, or between the second and third pixel separation structures, wherein the first, second, and third pixel separation structures extend deeper into the substrate than the at least one STI (e.g. as seen in figure 3A of Koo, there exists at least one STI between the first and second pixel separation structure, labeled as “STI” in the figure, and the first, second, and third pixel separation structures (12, 13a) are seen to extend deeper into the substrate 2 than the STI).

Regarding claim 22, Koo in view of Zhang disclose the image sensor of claim 19, wherein the first wire layer is at an outer portion of the pixel area, and the first wire layer overlaps the conductive layer and extends in a line form (e.g. as seen in figures 2 and 3A of Koo, the first wire layer 132 is at the outer portion of the pixel area “UP”. The wire layer may be considered to be in a line form since is extends in a linear (straight) direction).

Regarding claim 23, Koo in view of Zhang disclose the image sensor of claim 19, wherein the substrate further comprises a dummy area surrounding the pixel area, and wherein the first wire layer is on the pixel area inside the dummy area (e.g. Koo, figure 2, consider the dummy area the area of the device outside and surrounding the area occupied by wire layer 132 and the pixel separation structures 13, 13a).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Zhang, as applied to claim 9 above, and further in view of Koike (US 2012/0112253 A1, prior art of record).
Regarding claim 15, Koo in view of Zhang disclose the image sensor of claim 9, further comprising an inner wire layer on one of the first side or the second side of the substrate (e.g. Koo: figure 3A, inner wire layer 30 on first (bottom) side, ¶ [0057]).
Koo and Zhang are silent with respect to disclosing at least one of the wire layer or the inner wire layer is connected to at least one dummy pixel outside the pixel area through a dummy contact (see 112 rejection above).
Koike discloses an analogous device (e.g. figures 1 and 2), comprising an inner wire layer arranged on the first side (figure 2, inner wire layer 22/24 within region 100, ¶ [0024]); and a dummy area (figures 1 and 2, dummy area 200) arranged adjacent to the pixel area (figures 1 and 2, pixel area 100) in the substrate and comprising at least one dummy pixel (e.g.  wherein at least one of the wire layer and the inner wire layer is connected to the at least one dummy pixel outside of the pixel area through a dummy contact (e.g. as seen in figure 2, the inner wire layer 24 of region 100 is electrically connected to the dummy pixel 14/16 within the dummy area 200 outside of the pixel read 100 through dummy contact 32, ¶ [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo in view of Zhang such that at least one of the wire layer or the inner wire layer is connected to at least one dummy pixel outside the pixel area through a dummy contact since Koo in view of Zhang discloses an inner wire layer within the pixel area and a surrounding dummy region, and Koike discloses an inner wire layer within the pixel are and a surrounding dummy region such that at least one of the wire layer or the inner wire layer is connected to at least one dummy pixel outside the pixel area through a dummy contact. One would have been motivated to have at least one of the wire layer or the inner wire layer connected to at least one dummy pixel outside the pixel area through a dummy contact in order to create a bond pad region between the dummy region and the pixel area, as seen in the structure of Koike (see also ¶ [0028]).

Regarding claim 16, Koo in view of Zhang and Koike disclose the image sensor of claim 15, further comprising: a dummy area surrounding the pixel area and comprising the at least one dummy pixel (e.g. as seen in and a dummy wire layer corresponding to the dummy area (Koike: figure 2, dummy wire layer 43 within dummy region 200), and wherein the dummy contact (see 112 rejection above) connects the dummy wire layer or the at least one dummy pixel (Koike: figure 2, dummy contact 32 is between dummy wire layer 43 and dummy pixel 14/16), and the dummy wire layer is connected to at least one of the wire layer and the inner wire layer (Koike: figure 2, dummy wire layer 43 is connected to portion 22 of inner wire layer 22/24 through connection wire layer 24 of inner wire layer 22/24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 – 20, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,748,955 in view of Zhang et al. (US 2014/0291481 A1, prior art of record, see IDS filed July 9, 2020). Claims 1 – 20 of U.S. Patent No. 10,748,955 claim all of the limitation of claims 9 – 20, 22 and 23 of the current application, but are silent with respect to claiming the .
However, Zhang discloses the missing limitations, as recited above in claims 9 – 20, 22 and 23.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claims 1 – 20 of U.S. Patent No. 10,748,955 in view of Zhang since claims 1 – 20 of U.S. Patent No. 10,748,955 are directed to an image sensor comprising a pixel separation structure, and Zhang discloses an analogous device comprising first, second and third pixel separation structures having the claimed structures. One would have been motivated to modify the device of claims 1 – 20 of U.S. Patent No. 10,748,955 in the claimed manner order to create a multiple of external connection pads at convenient locations around the pixel area, as shown in figure 3 of Zhang.

Claims 24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,748,955 in view of Koo et al. (US 2014/0246707 A1, prior art of record, see IDS filed July 9, 2020). Claims 1 – 20 of U.S. Patent No. 10,748,955 claim all of the limitation of claims 24, 27 and 28 of the current application, but are silent with respect to claiming the shallow trench isolation, and its relation to the first pixel separation structure and the wire layer.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claims 1 – 20 of U.S. Patent No. 10,748,955 in view of Koo since claims 1 – 20 of U.S. Patent No. 10,748,955 are directed to an image sensor comprising a pixel separation structure, and Koo discloses an analogous device comprising a pixel separation structure with and shallow trench isolation and wiring layer. One would have been motivated to modify the device of claims 1 – 20 of U.S. Patent No. 10,748,955 in the claimed manner order to create a multiple separated pixels within the device, as shown in figures 2 and 3A of Koo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 31, 2021